DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (U.S. Patent No. 9,101,068) in view of Sundaran et al. (U.S. Patent Publication No. 2012/0106117).
Regarding claim 1, in Figure 5C, Yun discloses a device, comprising: an interposer (548), wherein a thickness of the interposer is in a range from about 20 um to about 30 um; a plurality of first conductive through vias (TVs) (414, 406) extending from a bottom surface of the interposer to a top surface of the interposer; a conductive element (the conductive line connecting the bottom of via 414 to interconnect 550) over the bottom surface of the interposer; and a first redistribution line (RDL) (412) over the top surface of the interposer, wherein the first RDL, the first conductive TVs, and the conductive element are connected to form an inductor (564).  Yun does not specifically 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the interposer of Yun to have a thickness in a range from about 20 um to about 30 um as taught by Sundaran in order to form the interposer of a requisite thickness in that the thickness of the interposer is merely a design option for a skilled artisan without the exercise of inventive skill.  
Regarding claim 2, Yun discloses a second conductive TV extending from the bottom surface of the interposer to the top surface of the interposer; a second RDL over the top surface of the interposer and connected to the second conductive TV; an interconnect connected to the second RDL; and an insulating layer over the top surface of the interposer and the first and second RDLs, wherein the interconnect extends from a top surface of the second RDL to a top surface of the insulating layer (Figure 5C).
Regarding claim 3, Yun discloses wherein a top surface of the interconnect is substantially coplanar with the top surface of the insulating layer (Figure 5C).
Regarding claim 4, Yun discloses a second conductive TV extending from the bottom surface of the interposer to the top surface of the interposer; an under bump metallurgy (UBM) layer over the bottom surface of the interposer and connected to the second conductive TV; and a conductive bump connected to the UBM layer (Figure 5C).
Regarding claim 5, Yun discloses wherein the conductive element has opposite end portions respectively connected to two of the first conductive TVs and an intermediate portion interconnecting the opposite end portions, and at least one of the 
Regarding claim 6, Yun discloses wherein the interposer is a glass interposer (Figure 5C).
Regarding claim 7, Yun discloses wherein the interposer is free of metal (Figure 5C).
Regarding claim 8, in Figure 5C, Yun discloses a device, comprising: a glass interposer (548; col. 8, lines 1 - 5); and an inductor (564) comprising: first, second, third, fourth, and fifth conductive through vias (TVs) in the glass interposer (Figure 5C); a first conductive element (the conductive line connecting the bottom of via 414 to interconnect 550) interconnecting the first and second conductive TVs; a first redistribution line (RDL) (412) interconnecting the second and third conductive TVs; a second conductive element (the conductive line connecting the bottom of via 414 to interconnect 550) interconnecting the third and fourth conductive TVs; and a second RDL (412) interconnecting the fourth and fifth conductive TVs.
Regarding claim 9, Yun discloses wherein a longitudinal direction of the first RDL is substantially parallel with a longitudinal direction of the second RDL (Figure 5C).
Regarding claim 10, Yun discloses wherein a longitudinal direction of the first conductive element is substantially parallel with a longitudinal direction of the second conductive element (Figure 5C).  
Regarding claim 11, Yun discloses wherein the first RDL is over a top surface of the glass interposer (Figure 5C).

Regarding claim 13, Yun discloses wherein the first, third, and fifth conductive TVs are arranged substantially along a first linear direction (Figure 5C).
Regarding claim 14, Yun discloses wherein the second and fourth conductive TVs are arranged substantially along a second linear direction, and the second linear direction is substantially parallel with the first linear direction (Figure 5C).
Regarding claim 15, Yun discloses wherein a longitudinal direction of the first RDL and a longitudinal direction of the first conductive element are skew (Figure 5C).
Regarding claim 16, in Figure 5C, Yun discloses a device comprising: a glass interposer (548; col. 8, lines 1 - 5); and an inductor (564) comprising: a plurality of first conductive through vias (TVs) (406, 414) extending from a bottom surface of the glass interposer to a top surface of the glass interposer; a conductive element (the conductive line connecting the bottom of via 414 to interconnect 550) over the bottom surface of the glass interposer, wherein the conductive element has opposite end portions respectively coupled to two of the first conductive TVs and an intermediate portion interconnecting the opposite end portions and at least one of the opposite end portions has substantially the same width as the intermediate portion (Figure 5C); and a first redistribution line (412) (RDL) over the top surface of the glass interposer and coupled to two of the first conductive TVs.
Regarding claim 17, Yun discloses wherein a number of turns of the inductor is greater than or equal to about 2 (Figure 5C).

Regarding claim 19, Yun discloses wherein the insulating layer is in contact with the top surface of the second conductive TV (Figure 5C).
Regarding claim 20, Yun discloses wherein the insulating layer comprises a polymer (Figure 5C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847